Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          November 6, 2018


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                              No. 50931-8-II

                                  Respondent,

           v.

    KELLY ALICE PETERS,                                         UNPUBLISHED OPINION

                                  Appellant.

          LEE, A.C.J. — Kelly Alice Peters appeals her possession of a controlled substance

conviction. She argues the methamphetamine that forms the basis of her conviction should have

been suppressed because it was discovered as the fruit of an unlawful seizure. We disagree and

affirm.

                                                FACTS1

          Deputy Justin Messman of the Clark County Sheriff’s Office responded to a report of a

disturbance at an apartment complex. An initial 911 call came in at 6:10 PM from an anonymous

caller who claimed to be a neighbor who could hear fighting in a nearby apartment. The caller

stated it was a female versus female disturbance and that one of the two people involved in the

fight was a white female.

          A second 911 call came in at 6:12 PM from Peters’s sister, Kim Fountain, identifying herself

as the victim of an assault. Fountain stated that her sister attacked her, pushed her down, and hit


1
  The facts derive in part from the trial court’s findings of fact, which are unchallenged and,
therefore, verities on appeal. State v. O’Neill, 148 Wash. 2d 564, 571, 62 P.3d 489 (2003).
No. 50931-8-II


her head. Fountain identified her sister as Peters. She described her sister as a white female, with

long red hair, wearing a camouflage skirt, a black tank top, and black knit pullover. Fountain

reported that she needed medical treatment for her head. Both 911 calls came from the same

apartment complex. (2 RP 112) Deputy Messman was aware of both 911 calls as he arrived at

the apartment complex at 6:15 PM.

       Upon his arrival at the apartment complex, Deputy Messman observed two women who

looked similar to each other walking together in the apartment complex parking lot. One of the

women matched the description given by Fountain because she had red hair and was wearing a

camouflage skirt. Deputy Messman told the women to sit down and requested identification. The

women gave Deputy Messman their identifications and he ran their names through dispatch.

       Dispatch notified Deputy Messman that Peters had a warrant for her arrest. Deputy

Messman then arrested Peters on the warrant.2 Peters was holding a trench coat and a purse.

Deputy Messman searched the coat and purse incident to Peters’s arrest. He located a baggie of

methamphetamine and a glass pipe inside a zippered case in one of the coat pockets.

       The State charged Peters with possession of a controlled substance (methamphetamine)

and fourth degree assault—domestic violence. Peters filed a motion to suppress evidence seized

from her coat at the time of her arrest, arguing that she was unlawfully seized because law

enforcement did not have reasonable suspicion to detain her. The trial court denied her motion,

concluding that Deputy Messman had “reasonable suspicion to detain [Peters]” as the 911 callers




2
  Clark County Sheriff’s Office Deputy Wayne Phillips arrived on the scene as back up. He talked
with Fountain and determined there was also probable cause to arrest Peters on fourth degree
assault—domestic violence.


                                                 2
No. 50931-8-II


corroborated each other because they were close in time and identified the same area; Deputy

Messman saw two women that looked similar; and one of the women matched the suspect’s

description. Supplemental Clerk’s Papers (Suppl. CP) at 207. The trial court concluded that the

search of Peters’s coat was “a search incident to arrest and was lawful.” Suppl. CP at 208.

       The jury found Peters guilty as charged.3 Peters appeals her possession of a controlled

substance (methamphetamine) conviction.

                                            ANALYSIS

A.     SEIZURE

       Peters contends the methamphetamine located inside her coat pocket should have been

suppressed because there was no reasonable suspicion to justify her seizure. We disagree.

       1.      Standard of Review

       We review a trial court’s legal conclusions following a motion to suppress de novo. State

v. Roden, 179 Wash. 2d 893, 898, 321 P.3d 1183 (2014). We also review whether the conclusions

of law flow from the findings of fact. State v. Russell, 180 Wash. 2d 860, 866, 330 P.3d 151 (2014).

       2.      Legal Principles

       Both the Fourth Amendment of the U.S. Constitution and article I, section 7 of our state

Constitution prohibit warrantless searches and seizures unless an exception to the warrant




3
   Peters states that at sentencing, “[t]he State presented no evidence to support its assertion that
[Peters’s] prior convictions existed and the trial court conducted no on-the-record analysis of the
comparability of the Oregon crimes to Washington crimes.” Br. of Appellant at 6. Peters,
however, does not assign error to her sentence nor does she provide argument in support of these
statements as required under RAP 10.3(a)(6). For this reason, we do not discuss this issue further.
Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).



                                                 3
No. 50931-8-II


requirement applies. State v. Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266 (2009). A brief

investigatory seizure, known as a Terry4 stop, is an exception to the warrant requirement. State v.

Doughty, 170 Wash. 2d 57, 61-62, 239 P.3d 573 (2010). Such a stop is justified when an officer has

a “ ‘reasonable suspicion’ ” that the detained person was, or was about to be, involved in a crime.

State v. Z.U.E., 183 Wash. 2d 610, 617, 352 P.3d 796 (2015) (quoting State v. Acrey, 148 Wash. 2d 738,

747, 64 P.3d 594 (2003)). However, the available facts must substantiate more than a generalized

suspicion that the detained person is “ ‘up to no good’ ” and must connect the person to the specific

crime the officer is investigating. Id. at 618 (quoting State v. Bliss, 153 Wash. App. 197, 204, 222
P.3d 107 (2009)).

         An officer’s reasonable suspicion may be based on an informant’s tip. Z.U.E., 183 Wash. 2d

at 618. When an informant’s tip is relied on for an officer’s suspicion, the State must show that

the tip has some “indicia of reliability” under the totality of the circumstances. Id. This requires

a showing of (1) the informant’s reliability, or (2) some corroborative observation made by the

officer that “shows either (a) the presence of criminal activity or (b) that the informer’s information

was obtained in a reliable fashion.” Id. An informant’s reliability “is enhanced when he or she

purports to be an eyewitness to the events described.” State v. Lee, 147 Wash. App. 912, 918, 199
P.3d 445 (2008), review denied, 166 Wash. 2d 1016 (2009).

         A request for identification is permissible in the course of a Terry stop. State v. White, 97
Wash. 2d 92, 105, 640 P.2d 1061 (1982). If there is justification to arrest the person, an officer may

search him or her incident to the arrest. State v. Moore, 161 Wash. 2d 880, 885, 169 P.3d 469 (2007).




4
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


                                                  4
No. 50931-8-II


       3.      Reasonable Suspicion Based on Informant’s Tip

       Here, two 911 callers reported there was a fight between two women at an apartment

complex. The first 911 caller was a neighbor and stated that there was a fight in a nearby apartment

involving two women and that one of the women was a white female. The other caller was the

victim who said she was assaulted by her sister. The calls were made within minutes of each other

and Deputy Messman arrived just three minutes after the second call.

       In her call to 911, Fountain described her sister as a white female, with long red hair,

wearing a camouflage skirt, a black tank top, and black knit pullover. When Deputy Messman

arrived, he observed two women who looked similar to each other walking together in the

apartment complex parking lot. One of the women matched the description given by Fountain

because she had red hair and was wearing a camouflage skirt.

       Because the two 911 callers made their calls just two minutes apart; because both reported

a fight, described the exact location of the fight, and gave specific information about the involved

parties; and because Fountain was an eyewitness to the assault, the 911 callers’ tips had sufficient

indicia of reliability to provide Deputy Messman with reasonable suspicion to approach Peters and

request identification. While investigating, Deputy Messman learned that Peters had a warrant for

her arrest.5 He arrested her on that warrant and lawfully searched her incident to the arrest. See

State v. Brock, 184 Wash. 2d 148, 154, 355 P.3d 1118 (2015) (one exception to the warrant




5
  Peters appears to argue that an officer exceeds the scope of a Terry stop if he or she holds onto
the suspect’s identification while the officer is doing a warrant check. Peters does not support her
argument with legal authority as required by RAP 10.3(a)(6). Therefore, we do not address it
further. Cowiche Canyon, 118 Wash. 2d at 809.


                                                 5
No. 50931-8-II


requirement is a search incident to arrest).         At this point, Deputy Messman located the

methamphetamine.

        Given the facts, the methamphetamine was obtained following a lawful seizure. The trial

court properly concluded likewise in denying Peters’s motion to suppress.

B.      APPELLATE COSTS

        Peters asks that we decline to impose appellate costs if the State prevails on appeal. The

State represents that it will not request appellate costs. We accept the State’s representation, and

we deny an award of appellate costs to the State.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Lee, A.C.J.
 We concur:



 Bjorgen, J.




 Sutton, J.




                                                 6